


110 HRES 1477 IH: Recognizing the importance and

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1477
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Ellsworth (for
			 himself, Mr. Davis of Kentucky, and
			 Mr. Donnelly) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the importance and
		  sustainability of the United States hardwoods industry and urging that United
		  States hardwoods and the products derived from United States hardwoods be given
		  full consideration in any program directed at constructing environmentally
		  preferable commercial, public, or private buildings.
	
	
		Whereas hardwood trees grown in the United States are an
			 abundant, sustainable, and legal resource, as documented by annually by the
			 Forest Inventory and Analysis Program of the United States Forest
			 Service;
		Whereas, despite development pressure and cropland needs,
			 Department of Agriculture data shows that the inventory of United States
			 hardwood has more than doubled over the past 50 years;
		Whereas the Department of Agriculture reports that annual
			 United States hardwood growth exceeds hardwood removals by a significant margin
			 of 1.9 to 1, and net annual growth has exceeded removals continuously since
			 1952;
		Whereas the World Bank ranks the United States in the top
			 10 percent of all countries for government effectiveness, regulatory quality,
			 and rule of law with respect to hardwood resources;
		Whereas United States hardwoods have been awarded the
			 highest conservation crop rating available under the Department of Agriculture
			 Environmental Benefits Index;
		Whereas United States hardwoods are net absorbers of
			 carbon and are widely recognized to be critical to reducing the United States
			 carbon footprint;
		Whereas United States hardwoods are a valuable raw
			 material which, when utilized properly, provide an incentive for landowners to
			 maintain their land in a forested condition rather than clearing the land for
			 development or other alternative land use;
		Whereas United States hardwoods are a renewable resource
			 and bio-based material;
		Whereas United States hardwoods are recyclable, and
			 hardwoods used in construction can often be restored and reused in later
			 construction;
		Whereas United States hardwoods are grown primarily in
			 those States located along or east of the Mississippi River and in the Pacific
			 Northwest, but, with a presence in every State, the hardwood industry is one of
			 the major sources of economic activity and sustenance in many rural
			 communities;
		Whereas United States hardwoods are grown by thousands of
			 small family landowners who may harvest trees only once or twice in a
			 generation; and
		Whereas United States hardwoods and the products derived
			 from United States hardwoods are prized throughout the world as a superior and
			 long-lasting building material: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that
			 United States hardwoods are an abundant, sustainable, and legal resource under
			 the United States rule of law; and
			(2)urges that United States hardwoods and
			 products derived from United States hardwoods should be given full
			 consideration in any program directed at constructing environmentally
			 preferable commercial, public, or private buildings.
			
